Case 5:20-cv-00370-MCS-MAA Document 12 Filed 10/05/20 Page 1 of 2 Page ID #:62



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11    Michael W. Mitchell, Jr.,                  Case No. 5:20-cv-00370-MCS-MAA
 12                       Petitioner,             ORDER ACCEPTING REPORT
 13          v.                                   AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
 14    Warden J. Gasetllo,                        JUDGE
 15                       Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
 18   records on file herein, and the Report and Recommendation of the United States
 19   Magistrate Judge.
 20         The Court also has reviewed Petitioner’s objections to the Report and
 21   Recommendation, which the Court received and filed on June 24, 2020
 22   (“Objections”). (Objs., ECF No. 10.) As required by Federal Rule of Civil
 23   Procedure 72(b)(3), the Court has engaged in de novo review of the portions of the
 24   Report and Recommendation to which Petitioner specifically has objected.
 25         In his Objections, Petitioner reiterates his prior arguments that his claims rely
 26   on new case law and that it would be unjust to dismiss the Petition as untimely
 27   without reaching the merits. (Objs., at 1–5.) These arguments lack merit for the
 28
Case 5:20-cv-00370-MCS-MAA Document 12 Filed 10/05/20 Page 2 of 2 Page ID #:63



  1   reasons stated in the Report and Recommendation. The Court finds no defect of
  2   law, fact, or logic in the Report and Recommendation. The Court concurs with and
  3   accepts the findings, conclusions, and recommendations of the United States
  4   Magistrate Judge, and overrules the Objections.
  5         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  6   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  7   Petition and dismissing this action with prejudice.
  8
  9   DATED: October 5, 2020
 10                                          ___________________________________
                                              ____________________________
 11                                          MARK CC. SCARSI
                                             UNITED STATES DISTRICT JUDGE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
